Citation Nr: 1237001	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to January 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2006 decision, the RO denied service connection for depression.  The Veteran filed a notice of disagreement with this decision and a statement of the case was issued in November 2007.  In December 2007, it was noted that the statement of the case was returned as unclaimed.  However, in November 2008, the Veteran submitted a substantive appeal for, among other issues, the issue of service connection for depression.  The RO determined that the substantive appeal was untimely.  The Veteran has not expressed disagreement with the determination that the substantive appeal was untimely.  As such, the issue of service connection for depression is not currently on appeal; however, if the Veteran desires to reopen the claim for service connection for depression, he should so inform the RO, which should respond appropriately to any such communication received from the Veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the most recent VA medical records in the claim files are from 2006.  In a November 2009 VA examination, the examiner noted that the Veteran had been receiving outpatient care at the El Paso VA Medical Center since March 2006.  To date, no attempt has been made to obtain more recent VA treatment records.  To the extent that such records relate to treatment for a psychiatric disorder, they may contain evidence supportive of the Veteran's claim. 

There is no medical evidence of PTSD in service or thereafter.  The VA examination report of November 2009 indicates that the Veteran does not meet the criteria for a PTSD diagnosis, but there is a diagnosis of depression which is not related to service.  If additional medical records are obtained and within them there is a diagnosis of PTSD, the RO should determine if another VA examination is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's claimed disability, to specifically include any pertinent VA treatment records from 2006 to the present.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

